Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *852Court, entered in Albany County) to review a determination of respondent Superintendent of Oneida Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit possession of an altered item, possession of unauthorized medication and possession of contraband. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Burgos v Miller, 1 AD3d 873 [2003]).
Mercure, J.P, Crew III, Peters, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.